In an action, inter alia, to recover on written guarantees of a promissory note, the appeal is from an order of the *869Supreme Court, Queens County, dated April 14,1980, which denied the motion of appellants (except Carat Contracting Company) for summary judgment on the second cause of action. Appeal by defendant Carat Contracting Company dismissed, without costs or disbursements. Said defendant was not aggrieved by the order under review (see CPLR 5511). As to defendants Mildred Durante, individually and as administratrix, Frank and Alice Castiglione and Joseph and Miriam Maiello, order affirmed, without costs or disbursements, on condition that plaintiff serve upon said defendants copies of the promissory note and written guarantees within 10 days after service upon it of a copy of the order to be made hereon, together with notice of entry thereof. In the event the condition is not complied with, then order reversed, on the law, with $50 costs and disbursements, and motion granted. In serving its bill of particulars, plaintiff should have served copies of the promissory note and guarantees. Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.